OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




8/23/2017                                                   COA No. 07-16-00281-CR
GONZALES, ROY                Tr. Ct. No. CR-15D-075                      PD-0444-17
On this day, the Appellant's petition for discretionary review has been refused.
                                                              Deana Williamson, Clerk

                             STATE PROSECUTING ATTORNEY
                             STACEY SOULE
                             P. O. BOX 13046
                             AUSTIN, TX 78711
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




8/23/2017                                                   COA No. 07-16-00281-CR
GONZALES, ROY                Tr. Ct. No. CR-15D-075                      PD-0444-17
On this day, the Appellant's petition for discretionary review has been refused.
                                                              Deana Williamson, Clerk

                             DISTRICT ATTORNEY DEAF SMITH COUNTY
                             COUNTY COURTHOUSE RM 401
                             HEREFORD, TX 79045
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




8/23/2017                                                   COA No. 07-16-00281-CR
GONZALES, ROY                Tr. Ct. No. CR-15D-075                      PD-0444-17
On this day, the Appellant's petition for discretionary review has been refused.
                                                              Deana Williamson, Clerk

                             7TH COURT OF APPEALS CLERK
                             VIVIAN LONG
                             POTTER COUNTY COURTS BUILDING, SUITE 2A
                             P.O. BOX 9540
                             AMARILLO, TX 79101
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




8/23/2017                                                   COA No. 07-16-00281-CR
GONZALES, ROY                Tr. Ct. No. CR-15D-075                      PD-0444-17
On this day, the Appellant's petition for discretionary review has been refused.
                                                              Deana Williamson, Clerk

                             JAMES B. JOHNSTON
                             ATTORNEY AT LAW
                             PO BOX 273
                             HEREFORD, TX 79045-0273
                             * DELIVERED VIA E-MAIL *